15-833
      Rumsey v. Ne. Health, Inc.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                           CORRECTED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                     At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
      City of New York, on the 29th day of January, two thousand sixteen.

      PRESENT:
                         ROBERT A. KATZMANN,
                             Chief Judge,
                         AMALYA L. KEARSE,
                             Circuit Judge,
                         LORNA G. SCHOFIELD,
                             District Judge.*


      ELLEN M. RUMSEY,

                                   Plaintiff-Appellant,

                         v.                                              No. 15-833

      NORTHEAST HEALTH, INC. and ST. PETER’S
      HEALTH PARTNERS,

                                   Defendants-Appellees,†


      For Plaintiff-Appellant:                              CARLO A. C. DE OLIVEIRA, Cooper Erving &
                                                            Savage LLP, Albany, NY.

      *
        The Honorable Lorna G. Schofield, of the United States District Court for the Southern District
      of New York, sitting by designation.
      †
        The Clerk of Court is respectfully directed to amend the caption as indicated above.
For Defendants-Appellees:                             Matthew H. Woodard, Jackson Lewis P.C.,
                                                      White Plains, NY.


       Appeal from a judgment of the United States District Court for the Northern District of

New York (Sannes, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Ellen M. Rumsey appeals a grant of summary judgment in favor of

Defendants-Appellees Northeast Health, Inc. and St. Peter’s Health Partners entered on February

25, 2015, by the United States District Court for the Northern District of New York (Sannes, J.),

dismissing all of Rumsey’s claims against the defendants. We assume the parties’ familiarity

with the underlying facts, procedural history, and issues on appeal.

       “We review a district court’s decision to grant summary judgment de novo, construing

the evidence in the light most favorable to the party against which summary judgment was

granted and drawing all reasonable inferences in its favor.” Sec. Plans, Inc. v. CUNA Mut. Ins.

Soc’y, 769 F.3d 807, 815 (2d Cir. 2014) (quoting Wachovia Bank, N.A. v. VCG Special

Opportunities Master Fund, Ltd., 661 F.3d 164, 171 (2d Cir. 2011)). “Summary judgment is

appropriate [if] ‘there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’” Kwan v. Andalex Grp., LLC, 737 F.3d 834, 843 (2d Cir. 2013)

(quoting Fed. R. Civ. P. 56(a)). “A genuine dispute of material fact ‘exists for summary

judgment purposes where the evidence, viewed in the light most favorable to the nonmoving

party, is such that a reasonable jury could decide in that party’s favor.’” Id. (quoting Guilbert v.

Gardner, 480 F.3d 140, 145 (2d Cir. 2007)).




                                                  2
        We review Title VII retaliation claims under the three-step burden-shifting framework of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See id. at 843. “Under the first step

. . . , the plaintiff must establish a prima facie case of retaliation by showing 1) ‘participation in a

protected activity’; 2) the defendant’s knowledge of the protected activity; 3) ‘an adverse

employment action’; and 4) ‘a causal connection between the protected activity and the adverse

employment action.’” Id. at 844 (quoting Jute v. Hamilton Sundstrand Corp., 420 F.3d 166, 173

(2d Cir. 2005)). The burden then “shifts to the employer to articulate some legitimate, non-

retaliatory reason for the employment action.” Id. at 845. “[A]fter the defendant has articulated a

non-retaliatory reason for the employment action, the presumption of retaliation arising from the

establishment of the prima facie case drops from the picture. The plaintiff must then come

forward with [evidence that the defendant’s proffered,] non-retaliatory reason is a mere pretext

for retaliation.” Id. (citation omitted).

        The district court concluded that Rumsey failed to demonstrate a prima facie case of

retaliation under Title VII because she failed to establish a causal connection between any

protected activity and her termination. Alternatively, the district court concluded that, even if

Rumsey had established a prima facie case of retaliation, defendants articulated a legitimate,

non-retaliatory reason for Rumsey’s termination and that Rumsey failed to point to evidence

showing that the proffered, non-retaliatory reason was a mere pretext for retaliation. The district

court also dismissed Rumsey’s claim for breach of contract, which was based on her contention

that the defendants violated their own disciplinary procedures governing employee conduct,

because there was an absence of evidence indicating that Rumsey’s employment was anything

other than at will. Upon review of the record and the parties’ arguments on appeal, we affirm for

substantially the same reasons provided by the district court.



                                                   3
       The district court also granted summary judgment dismissing Rumsey’s claims under the

New York State Human Rights Law (“NYHRL”). Although we agree with the district court’s

ultimate disposition, we conclude that these claims, as defendants correctly point out, were not

properly before the district court to begin with. Before initiating this action, Rumsey filed her

NYHRL claims in the New York State Division of Human Rights (“NYSDHR”), and under New

York law, “NYHRL . . . claims, once brought before the NYSDHR, may not be brought again as

a plenary action in another court.” York v. Ass’n of the Bar of the City of New York, 286 F.3d

122, 127 (2d Cir. 2002). Because “a state law depriving its courts of jurisdiction over a state law

claim also operates to divest a federal court of jurisdiction to decide the claim,” Moodie v. Fed.

Reserve Bank of New York, 58 F.3d 879, 884 (2d Cir. 1995), we affirm the dismissal of

Rumsey’s NYHRL claims on the ground that the district court lacked subject-matter jurisdiction

to hear them.

       We have considered all of Rumsey’s contentions on this appeal and have found in them

no basis for reversal. For the reasons stated herein, the judgment of the district court is

AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  4